DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/21 has been entered.
 
Election/Restrictions and Claim Status
Applicant’s arguments and amendments filed 8/5/21 are acknowledged. Any objection or rejection not addressed below is withdrawn based on the amendments.
Previously, the species of sodium bicarbonate was elected.
	The elected species was found in the prior art and claims to the elected species are rejected as set forth below.
	Claims 2 and 4 have been canceled.
	Claims 1, 3 and 5-20 are being examined.

Priority

This application is a CIP of 15/150,094 05/09/2016 ABN.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/150,094, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
In the instant case, claims 1, 11 and 19 recites ‘acetic acid activator’. Claims 1 and 19 recite ‘fully dissolvable’ and claim 11 recites ‘fully dissolve’. The dependent claims also require the above limitations. However, application 15/150,094 does not support the claim limitations of ‘fully dissolvable’, ‘fully dissolve’ and ‘acetic acid activator’.
As set forth in MPEP 716.02 VI D ‘If the application is a continuation-in-part of an earlier U.S. application or international application, any claims in the new application not supported by the specification and claims of the parent application have an effective filing date .

Claim Rejections - 35 USC § 112 
Claims were previously rejected under 112(b)/2nd paragraph. Since the claims have been amended the rejection is updated to correspond to the instant claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 11 and 19 recite ‘anhydrous acetic acid activator’. Claim 17 has been amended to recite ‘reacted with the water in the blood’. Alfieri O (“Evaluation of BioFoam for anastomotic bleeding in cardiovascular surgery’ Aorta v6(2) 2018 pages 53-58) teach that sodium bicarbonate reacts with acetic acid to generate carbon dioxide (page 54 first column last paragraph). Scherr GH (US 2007/0237811) teach that acetic acid and sodium bicarbonate react to produce a foam (section 0021). Falus (US 2010/0256671; cite 2 of IDS 6/3/19) teach that sodium bicarbonate (NaHCO3) reacts with an acidic component such as acetic acid which can be used to 
It is unclear if the word activator is used to describe the acetic acid (in which case acetic acid is required) or if the phrase is attempting to refer to an activator of acetic acid (i.e. the phrase ‘acetic acid activator’ is describing something that activates acetic acid). Further, claims 1, 11 and 19 refer to ‘only upon contact with water in blood’ or ‘when it contacts water in blood’ or ‘upon contact with water present in blood’. Such phrases appear to suggest that water is the activator and it is unclear if the phrase ‘acetic acid activator’ is merely redundant (i.e. another way of saying water) or if the intent is to refer to another component. The use of the phrase ‘activator’ (as opposed to reactant) with respect to acetic acid and the use of the phrase ‘reacted with the water’ makes the mechanism of action and claim scope unclear. The claims appear to be inconsistent with the known chemistry (see Alfieri, Scherr and Falus cited above) making the scope of the claims unclear. The dependent claims do not clarify the claim scope. Although unclear, the claims have been interpreted as not included new matter.
Claim 1 recites ‘dissolvable’. Claim 11 recites ‘fully dissolve’. Claim 19 recites ‘dissolvable’. Claim 1 has been amended to recite ‘is compressed and remains compressed’. Claim 11 has been amended to recite ‘is dried into sheets, provided as a liquid’. MPEP 2113 recognizes that claims can recite processing steps. However, in the instant case, it is unclear if phrases such as ‘fully dissolve’ imply a method step or if it is describing a functional property or an intended use. With respect to the acetic acid, it is unclear if the final product is required (under which conditions the method of making would not necessarily limit the structure) or if unreacted acetic acid is required. Stated another way, it is unclear if the compositions are the products after the processing steps or if they merely need to be capable of undergoing such steps. 
Claim 1 has been amended to recite ‘rolled up tightly’. The term “tightly” in claim 1 is a relative term which renders the claim indefinite. The term “tightly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Dependent claims 3 and 5-10 do not clarify the claim scope.
Claim 8 recites the limitation "the material".  Claim 1 line 4 refers to ‘sheet of material’ and claim 8 line 1 refers to ‘other material’. It is unclear if ‘the material’ recited in line 3 of claim 8 is in reference to ‘sheet of material’ or ‘other material’. 
	Claim 19 recites ‘pharmaceutical-type’. Although the word ‘pharmaceutical’ is an art recognized term, it is unclear how or if the word ‘type’ alters the scope of ‘pharmaceutical’. It is unclear how to distinguish ‘pharmaceutical-type’ versus non- pharmaceutical-type. Although unclear, the claims have been interpreted such that pharmaceutical-type includes known pharmaceuticals. Dependent claim 20 does not clarify the claim scope.

Response to Arguments - 112
8/5/21 have been fully considered but they are not persuasive with respect to the rejections set forth above.
Although applicants argue that the claims have been amended, the amended claims are rejected as set forth above. It is noted that applicants have not even addressed the bases for the rejection of claim 19 based on the recitation of ‘pharmaceutical-type’.
Although applicants argue that the specification recites ‘acetic acid’, the issue is not whether or not acetic acid is known. The issue relates to what is encompassed by the claims. The issue relates to the mechanism of action and how the terms reacted (see claim 17) and activator (see claims 1, 11 and 19) are used in light of the known chemistry involving acetic acid. Alfieri O (“Evaluation of BioFoam for anastomotic bleeding in cardiovascular surgery’ Aorta v6(2) 2018 pages 53-58) teach that sodium bicarbonate reacts with acetic acid to generate carbon dioxide (page 54 first column last paragraph). Scherr GH (US 2007/0237811) teach that acetic acid and sodium bicarbonate react to produce a foam (section 0021). Falus (US 2010/0256671; cite 2 of IDS 6/3/19) teach that sodium bicarbonate (NaHCO3) reacts with an acidic component such as acetic acid which can be used to induce a foam (sections 0028 and 0131 and claim 25). Thus, the known chemistry is such that acetic acid is a reactant (not an activator) and water is not a known reactant. It is unclear what is required by the instant claims.
Although applicants argue that the water contact results in introduction of other compounds into the wound, such features are not particularly recited in the independent claims. Further, claim 17 recites ‘reacted with the water’ which suggests a chemical reaction with water not mere introduction of components.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 5-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alfieri O (“Evaluation of BioFoam for anastomotic bleeding in cardiovascular surgery’ Aorta v6(2) 2018 pages 53-58; ‘Alfieri’).
Alfieri teach BioFoam for hemostasis (abstract). Alfieri teach that compositions comprising sodium bicarbonate and BSA and acetic acid are mixed to form a foam (page 54 paragraph connecting columns 1-2). Alfieri teach that the BioFoam was applied to wounds (page 55 last complete paragraph of column 1) and shows a device that applies the foam (figures 1-2). Alfieri teach that 62 patients met the effectiveness end point of hemostasis (4th paragraph of results on page 56) and also teach a subject with additional suture (5th paragraph of results on page 56).
In relation to the foaming agent and acetic acid as recited in claim 1, Alfieri teach compositions comprising sodium bicarbonate and BSA and acetic acid are mixed to form a foam (page 54 paragraph connecting columns 1-2). 
th paragraph of results on page 56) and also teach a subject with additional suture (5th paragraph of results on page 56).
Although unclear, since claim 1 recites ‘fully dissolves’ the foaming agent is not necessarily limited to anhydrous and the material is not necessarily limited to a sheet. Alfieri has been interpreted as meeting the claim limitations. Alfieri expressly teach that the BSA, sodium carbonate and acetic acid can be dissolved in water (page 54 last paragraph of column 1).
In relation to claim 3, figures 1 and 2 of Alfieri show a foam.
In relation to claim 5, Alfieri teach compositions comprising BSA (page 54 paragraph connecting columns 1-2).
In relation to claims 6-7, figures 1-2 of Alfieri show a tube that is used to insert.
In relation to claim 8, Alfieri teach compositions comprising BSA (page 54 paragraph connecting columns 1-2).
In relation to claim 9, Alfieri teach that the subjects were assessed during a visit to the hospital (page 55 last complete paragraph of column 1) and thus the wound was monitored.
In relation to claim 10, figures 1-2 of Alfieri show a tube that is used to insert.
In relation to the foaming agent and acetic acid as recited in claim 11, Alfieri teach that compositions comprising sodium bicarbonate and BSA and acetic acid are mixed to form a foam (page 54 paragraph connecting columns 1-2). 
In relation to the form of claim 11, although unclear claim 11 expressly recites ‘and blended’ (so it is not necessarily limited to a gel) and also recites ‘as a liquid’. Alfieri has been 
In relation to claim 12, Alfieri teach BSA (page 54 paragraph connecting columns 1-2) and the additional application of fibrinogen (a shock mitigation agent) containing Tachosil (page 56 last complete paragraph of column 1).
In relation to claims 13-17, figures 1-2 of Alfieri show a tube/stick that is used to insert.
In relation to claim 18, Alfieri teach compositions comprising BSA (page 54 paragraph connecting columns 1-2).
In relation to the foaming agent and acetic acid as recited in claim 19, Alfieri teach that compositions comprising sodium bicarbonate and BSA and acetic acid are mixed to form a foam (page 54 paragraph connecting columns 1-2). 
In relation to the pharmaceutical type agent as recited in claim 19, although unclear Alfieri teach compositions comprising BSA (page 54 paragraph connecting columns 1-2) which is interpreted as meeting the limitation.
In relation to the stick as recited in claim 19, figures 1-2 of Alfieri show a stick that is used to insert.
In relation to the form as recited in claim 19, figures 1-2 of Alfieri show the foam takes a shape. Although unclear, Alfieri has been interpreted as meeting the claim limitations. Alfieri expressly teach that the BSA, sodium carbonate and acetic acid can be dissolved in water (page 54 last paragraph of column 1).
Claim 20 recites ‘arranged to impregnate’ and thus does not necessarily require additional agents. Figures 1-2 of Alfieri show a foam that is arranged to impregnate.
th complete paragraph).

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pickett (US 2017/0319739; ‘Pickett’; previously cited) in view of Falus G. (US 2010/0256671; ‘Falus’ as cited with IDS 6/3/19).
Pickett teach a foaming composition where the composition is rolled into sheets that are affixed to an insertion mechanism and teach the composition as anhydrous (claims 1 and 4). Pickett teach sodium bicarbonate as a foaming agent (section 0016) and teach that the composition is water or blood activated (section 0008). Pickett teach in the form of a field dressing (sections 0004 and 0029). Pickett teach that the hemostat can introduce pharmaceuticals (abstract). Pickett teach that the stick holds the hemostat in the wound (section 0024). Pickett teach pressure with applying a wound dressing and foam pressure within the wound (section 0012). Pickett teach a foaming hemostat comprising a first mixture formed from mixing a gelling agent and a sterile anhydrous liquid and a foaming agent and a clotting agent where the foam pressure presses the gel into damaged areas (claim 11). Pickett teach foaming hemostats (abstract) including with a field dressing (section 0029), with an insertion mechanism that is a sterile stick or wire (section 0006), with a cover shield (section 0006), with an x-ray marker 
Pickett does not recite acetic acid.
Falus teach hemostatic foams (abstract). Falus teach that sodium bicarbonate (NaHCO3) reacts with an acidic component such as acetic acid which can be used to induce a foam to release carbon dioxide (sections 0028 and 0131 and claim 25). Falus teach a foaming reaction between bicarbonate and acetic acid (section 0131 and figure 2). Falus teach the compositions as biodegradable and nontoxic (section 0030). Falus teach the parts as being solubilized in a medium (section 0068). Falus teach that the formulations comprise sodium bicarbonate and thrombin (section 0071) and teach the agents in sterilized form (sections 0047 and 0190-0194). Falus teach the formulation as a gel (sections 0008, 0010, 0015, 0069 and 0105). Falus teach that the components are able to stop bleeding (section 0017). Falus teach that the foam is distributed throughout the site (section 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Pickett because Pickett teach sodium bicarbonate as a foaming agent (section 0016) and teach that the composition is water or blood activated (section 0008). Thus one would have been motivated to use the known components taught by Falus that allow for foaming. Falus teach that sodium bicarbonate (NaHCO3) reacts with an acidic component such as acetic acid which can be used to induce a foam to release carbon dioxide (sections 0028 and 0131 and claim 25). Since Pickett teach hemostats with specific components and functions 
In relation to claim 1, Pickett teach a foaming composition where the composition is rolled into sheets that are affixed to an insertion mechanism and teach the composition as anhydrous (claims 1 and 4). Pickett teach sodium bicarbonate as a foaming agent (section 0016) and teach that the composition is water or blood activated (section 0008). Falus teach a foaming reaction between bicarbonate and acetic acid (section 0131 and figure 2). Pickett teach that no foreign matter is introduced (abstract). Pickett teach that there is no need to remove matter at a later time (abstract). Falus teach the compositions as biodegradable and nontoxic (section 0030). Pickett teach pressure with applying a wound dressing and foam pressure within the wound (section 0012). Pickett teach spreading of the foam throughout the wound (section 0016).

In relation to claim 5, Pickett teach that the hemostat can introduce pharmaceuticals (abstract). Falus teach that the foam is distributed throughout the site (section 0028).
In relation to claim 6, Pickett teach foaming hemostats (abstract) with an insertion mechanism that is a sterile stick or wire into the wound (section 0006). 
In relation to claims 7 and 10, Pickett teach foaming hemostats (abstract) with a cover shield and tube (section 0006). 
In relation to claims 8-9, Pickett teach foaming hemostats (abstract) with an x-ray marker (section 0006) and with detectors (section 0006).
In relation to claim 11, Pickett teach a foaming hemostat comprising a first mixture formed from mixing a gelling agent and a sterile anhydrous liquid and a foaming agent and a clotting agent where the foam pressure presses the gel into damaged areas (claim 11).  Pickett teach sodium bicarbonate as a foaming agent (section 0016) and teach that the composition is water or blood activated (section 0008). Pickett teach a clotting agent (section 0006). Falus teach a foaming reaction between bicarbonate and acetic acid (section 0131 and figure 2). Pickett teach that no foreign matter is introduced (abstract). Pickett teach that there is no need to remove matter at a later time (abstract). Falus teach the compositions as biodegradable and nontoxic (section 0030). Pickett teach spreading of the foam throughout the wound (section 0016).

In relation to claim 13, Pickett teach foaming hemostats (abstract) with an insertion mechanism that is a sterile stick or wire (section 0006).
In relation to claims 14-15, Pickett teach pressure from the foaming agent (section 0007) and water activation (section 0016). Pickett teach that no foreign matter is introduced (abstract). Pickett teach that there is no need to remove matter at a later time (abstract). Falus teach the compositions as biodegradable and nontoxic (section 0030).
In relation to claims 16-17, Pickett teach sodium bicarbonate as a foaming agent (section 0016) and teach that the composition is water or blood activated (section 0008). Falus teach a foaming reaction between bicarbonate and acetic acid (section 0131 and figure 2). Falus teach that the formulations comprise sodium bicarbonate (section 0071 and claim 25) which is applicants elected species and has been interpreted as meeting the claim limitation.
In relation to claim 18, Pickett teach that the hemostat can introduce pharmaceuticals (abstract). Falus teach that the foam is distributed throughout the site (section 0028).
In relation to claim 19, Pickett teach a foaming composition where the composition is rolled into sheets that are affixed to an insertion mechanism and teach the composition as anhydrous (claims 1 and 4). Pickett teach sodium bicarbonate as a foaming agent (section 0016) and teach that the composition is water or blood activated (section 0008) and teach a clotting agent (section 0006). Pickett teach foaming hemostats (abstract) including with an insertion mechanism that is a sterile stick or wire (section 0006), with a cover shield (section 0006) with a tube (section 0006). Falus teach that the formulation is delivered via an applicator through a needle (sections 0033, 0112 and figure 4) and teach the agents in sterilized form (sections 0047 
In relation to claim 20, Pickett teach the inclusion of additional agents including shock mitigation agents (section 0006).
Although unclear, the prior art has been interpreted as suggesting the claimed limitations.

Claims 1, 3 and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pickett (US 2017/0319739; ‘Pickett’; previously cited) in view of Scherr GH (US 2007/0237811; ‘Scherr’). 
Pickett teach a foaming composition where the composition is rolled into sheets that are affixed to an insertion mechanism and teach the composition as anhydrous (claims 1 and 4). Pickett teach sodium bicarbonate as a foaming agent (section 0016) and teach that the composition is water or blood activated (section 0008). Pickett teach in the form of a field dressing (sections 0004 and 0029). Pickett teach that the hemostat can introduce pharmaceuticals (abstract). Pickett teach that the stick holds the hemostat in the wound (section 0024). Pickett teach pressure with applying a wound dressing and foam pressure within the wound (section 0012). Pickett teach a foaming hemostat comprising a first mixture formed from mixing a gelling agent and a sterile anhydrous liquid and a foaming agent and a clotting agent where the foam pressure presses the gel into damaged areas (claim 11). Pickett teach foaming hemostats (abstract) including with a field dressing (section 0029), with an insertion mechanism that is a sterile stick or wire (section 0006), with a cover shield (section 0006), with an x-ray marker (section 0006), with detectors (section 0006), with a tube (section 0006) and a clotting agent 
Pickett does not recite acetic acid.
Scherr teach wound dressings (abstract). Scherr teach that acetic acid and sodium bicarbonate react to produce a foam (section 0021) which results in an enhanced surface area to enhance the absorption of blood (section 0046). Scherr teach dissolving of materials (section 0021). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Pickett because Pickett teach sodium bicarbonate as a foaming agent (section 0016) and teach that the composition is water or blood activated (section 0008). Thus one would have been motivated to use the known components taught by Scherr that allow for foaming. Scherr teach that acetic acid and sodium bicarbonate react to produce a foam (section 0021) which results in an enhanced surface area to enhance the absorption of blood (section 0046). Since Pickett teach hemostats with specific components and functions one would have been motivated to make such hemostats. Pickett teach foaming hemostats (abstract) including as a field dressing (section 0029), with an insertion mechanism that is a sterile stick or wire (section 0006), with a cover shield (section 0006), with an x-ray marker (section 0006), with detectors (section 0006), with a tube (section 0006) and clotting agent (section 0006). Pickett teach sheets (section 0006). Pickett teach a foaming agent, clotting agent, gelling agent and liquid (section 0006). Pickett teach the inclusion of additional agents including shock mitigation agents (section 0006). Pickett teach that no foreign matter is introduced (abstract). 
In relation to claim 1, Pickett teach a foaming composition where the composition is rolled into sheets that are affixed to an insertion mechanism and teach the composition as anhydrous (claims 1 and 4). Pickett teach sodium bicarbonate as a foaming agent (section 0016) and teach that the composition is water or blood activated (section 0008). Scherr teach that acetic acid and sodium bicarbonate react to produce a foam (section 0021) which results in an enhanced surface area to enhance the absorption of blood (section 0046). Pickett teach that no foreign matter is introduced (abstract). Pickett teach that there is no need to remove matter at a later time (abstract). Scherr teach dissolving of materials (section 0021). Pickett teach pressure with applying a wound dressing and foam pressure within the wound (section 0012). Pickett teach spreading of the foam throughout the wound (section 0016).
In relation to claim 3, Scherr teach that acetic acid and sodium bicarbonate react to produce a foam (section 0021) which results in an enhanced surface area to enhance the absorption of blood (section 0046). Pickett teach sheets (section 0006).
In relation to claim 5, Pickett teach that the hemostat can introduce pharmaceuticals (abstract). 

In relation to claims 7 and 10, Pickett teach foaming hemostats (abstract) with a cover shield and tube (section 0006). 
In relation to claims 8-9, Pickett teach foaming hemostats (abstract) with an x-ray marker (section 0006) and with detectors (section 0006).
In relation to claim 11, Pickett teach a foaming hemostat comprising a first mixture formed from mixing a gelling agent and a sterile anhydrous liquid and a foaming agent and a clotting agent where the foam pressure presses the gel into damaged areas (claim 11).  Pickett teach sodium bicarbonate as a foaming agent (section 0016) and teach that the composition is water or blood activated (section 0008). Scherr teach that acetic acid and sodium bicarbonate react to produce a foam (section 0021) which results in an enhanced surface area to enhance the absorption of blood (section 0046). Pickett teach a clotting agent (section 0006). Scherr teach that acetic acid and sodium bicarbonate react to produce a foam (section 0021) which results in an enhanced surface area to enhance the absorption of blood (section 0046).  Pickett teach that no foreign matter is introduced (abstract). Scherr teach dissolving of materials (section 0021). Pickett teach that there is no need to remove matter at a later time (abstract). Pickett teach spreading of the foam throughout the wound (section 0016).
In relation to claim 12, Pickett teach the inclusion of additional agents including shock mitigation agents (section 0006).
In relation to claim 13, Pickett teach foaming hemostats (abstract) with an insertion mechanism that is a sterile stick or wire (section 0006).

In relation to claims 16-17, Pickett teach sodium bicarbonate as a foaming agent (section 0016) and teach that the composition is water or blood activated (section 0008). Scherr teach that acetic acid and sodium bicarbonate react to produce a foam (section 0021) which results in an enhanced surface area to enhance the absorption of blood (section 0046).
In relation to claim 18, Pickett teach that the hemostat can introduce pharmaceuticals (abstract). 
In relation to claim 19, Pickett teach a foaming composition where the composition is rolled into sheets that are affixed to an insertion mechanism and teach the composition as anhydrous (claims 1 and 4). Pickett teach sodium bicarbonate as a foaming agent (section 0016) and teach that the composition is water or blood activated (section 0008) and teach a clotting agent (section 0006). Pickett teach foaming hemostats (abstract) including with an insertion mechanism that is a sterile stick or wire (section 0006), with a cover shield (section 0006) with a tube (section 0006). Pickett teach spreading of the foam throughout the wound (section 0016).
In relation to claim 20, Pickett teach the inclusion of additional agents including shock mitigation agents (section 0006).
Although unclear, the prior art has been interpreted as suggesting the claimed limitations. 

Response to Arguments - 103
8/5/21 have been fully considered but they are not persuasive with respect to the rejections set forth above.
Although applicants argue that the claims have been amended, the amended claims are rejected as set forth above.
Although applicants argue about the teachings of Falus alone, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Pickett is the primary reference.
Although applicants argue that Falus does not teach administering via pressure and compressing, as discussed above the claims are unclear and the terms ‘administering’ and ‘compressing’ appear to be steps in a method. However, the instant claims are product claims. Further, the teachings of Pickett are set forth above.
Although applicants argue about the wherein clause in claim 1, Pickett teach that the stick holds the hemostat in the wound (section 0024). Pickett teach pressure with applying a wound dressing and foam pressure within the wound (section 0012). Pickett teach that no foreign matter is introduced (abstract). Pickett teach that there is no need to remove matter at a later time (abstract).
Although applicants argue that Falus teach away, an alternate embodiment does not constitute a teaching away (MPEP 2123 II). Further, as discussed above the claims are unclear as to what is being claimed. With respect to the presence of water claim 1 expressly recites ‘contact with water’ and claim 11 recites ‘contacts water’ and claim 19 recites ‘contact with water’. Thus, arguing that there can be no water seems inconstant with the claim language.

Although applicants argue that Falus alone does not teach an anhydrous agent or insertion mechanism, the rejections above are multiple reference 103 rejections. Pickett expressly teach anhydrous agents (section 0006-0007, 0016 can claim 1) and insertion mechanisms specifically a sterile stick or tube (section 0006).
Although applicants argue that Pickett does not disclose that no harmful residue is left in the wound or fully dissolvable materials, Pickett teach that no foreign matter is introduced (abstract). Pickett teach that there is no need to remove matter at a later time (abstract) thus suggesting the material stay in the body. Falus teach biodegradable components that are nontoxic (section 0030). Scherr teach dissolving of materials (section 0021). Pickett teach spreading of the foam throughout the wound (section 0016).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658